Citation Nr: 0334641	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-18 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 20 percent for a 
herniated disc, L4-5 with left lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1989 to May 1995.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, which 
granted service connection for a herniated disc, L4-5 with 
left lower extremity radiculopathy, evaluated at 20 percent.  
The Board notes that all other matters, including the letter 
informing the veteran of the rating decision and the 
statement of the case, were handled by the Portland RO.  The 
veteran has not requested a hearing.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA applies in this case.  

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements under 
the VCAA, including that the veteran should be specifically 
notified as to what he needs to substantiate his claims and 
of his and VA's respective responsibilities with regard to 
claims development.  Here the veteran was sent VCAA/duty to 
assist letters dated in February 2001 and October 2001; 
however, the letters did not address the issue of a higher 
rating for a herniated disc, L4-5 with left lower extremity 
radiculopathy, which is on appeal.  Under Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (DAV), the Board may not provide VCAA 
notice on its own.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§  5103(b)(1).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  Since this case is being remanded 
anyway for additional development and to provide the veteran 
with adequate notice with regard to the VCAA, the RO must 
take the opportunity to inform the veteran that 
notwithstanding any information previously provided, a full 
year is allowed for response to a VCAA notice.  

A November 2001 VA examination, did not evaluate the 
veteran's herniated disc, L4-5, under the new rating criteria 
for intervertebral disc syndrome, found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  In his VA Form 9 appeal dated in 
September 2002, the veteran appears to indicate that pain 
associated with his herniated disc, L4-5, has become worse 
since his November 2001 VA examination.  Hence, another VA 
examination is indicated.  

A review of the record indicates that the veteran has not 
been apprised of the new criteria for rating intervertebral 
disc syndrome.  It is also noteworthy that a claim for a 
higher rating placed in appellate status by disagreement with 
the initial rating assigned (service connection having been 
allowed, but with the disability rating not yet ultimately 
resolved), remains an "original claim" and is not a new 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
assigning "staged" ratings.  Id. at 126.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the Federal Circuit decision in PVA, 
supra, the guidelines of the Court in 
Quartuccio, supra, 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  In particular, the RO 
should ensure that the veteran is advised 
specifically of what he needs to 
establish his claim for a higher rating, 
what the evidence shows, and of his and 
VA's respective responsibilities in 
claims development.  He should also be 
provided with the new criteria for 
intervertebral disc syndrome, and advised 
that a year is afforded for response to 
VCAA notice.  The veteran should be 
afforded the requisite period of time to 
respond.

2.  The RO should make arrangements for 
the veteran to be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
herniated disc, L4-5 with left lower 
extremity radiculopathy.  The claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should be provided copies of 
both the former and the revised criteria 
for rating intervertebral disc syndrome.  
Specifically, the examiner should note 
whether there have been incapacitating 
episodes due to intervertebral disc 
syndrome and the duration thereof.  The 
clinical findings reported must be 
sufficiently detailed to allow for 
consideration under either the prior or 
the revised criteria for rating disc 
disease.  If a separate neurological 
evaluation is indicated, such examination 
should be accomplished.  The examiner(s) 
should explain the rationale for any 
opinion given.  

3.  The RO should then readjudicate the 
claim, including consideration of the 
possibility of "staged ratings".  
Review of the rating for a herniated 
disc, L4-5, must encompass consideration 
of both the old and new criteria for 
intervertebral disc syndrome.  If the 
claim remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and provide the veteran and his 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the veteran 
until he is notified.

The purposes of this remand are to ensure compliance with the 
mandates of the Federal Circuit and the Court in the above-
cited decisions and to assist in the development of the 
claim.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


